Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 1 of 12



                                                                                 •


     ARAPAHOE DISTRICT COURT,                                                 Hie°
     Court Address: 7325 S. Potomac St. #100
     Centennial, CO 80112                                                  MAY 29 2019

     Plaintiff: MARY CHARNEY                                           CLERK OF THE COMBINED COURT
                                                                       ARAPAHOE COUNTY. COLORADO
     V.
     Defendant: UNITED AIRLINES, INC                                    COURT USE ONLY


     PRO SE Plaintiff                                              Case Numb_ei:
     Mary T. Charney
     2150 Springcrest Road
                                                                      1-9CV-139
                                                                   Division:
     Colorado Springs, CO 80920                                           4 0 ?—
     (719)217-9338                                                 Courtroom:
     marytcc@msn.com                                                       110 —•-•

                            COMPLAINT AND JURY DEMAND

           COMES NOW Plaintiff Mary Charney, to hereby bring this Complaint and Jury
   Demand against Defendant Utiited Airlines, Inc. and as grounds thereof, states and alleges
   as follows:

       1. Defendant United Airlines, Inc. is a corporation incorporated in Delaware.

       2. The Defendant is headquartered at 233 S. Wacker Drive, Chicago, Illinois 60606.

       3. The Court has personal jurisdiction over United Airlines, Inc., Defendant, through

          its registered agent residing in Arapahoe County, with a post office address of 7700

          E. Arapahoe Road Ste 200, Centennial, Colorado 80112.

       4. Defendant availed itself of an employer/employee relationship with Plaintiff in the

          state of Colorado, making subject matter jurisdiction proper for the claims sought.

       5. The amount claimed herein does not exceed the jurisdiction of the court.

  OR

       6. The amount sought from United Airlines, Inc., Defendant, is to be decided by trial

          but Plaintiff seeks a monetary judgement in excess of $100,000.00 dollars and 00.00

          cents ($100,000.00), together with proper interest, costs and any other items

          allocable by statute or specific agreement, for lost wages and backpay, based on her


                                                1
                                            Exhibit A
Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 2 of 12




         wage at the time of termination, back pay, her promotional wage, emotional pain

         and suffering, punitive damages, and/or attorney's fees.



                                FACTUAL BACKGROUND

      7. Such claim arises from the following event(s) or transaction(s):

     8. Ms. Charney began employment with United Airlines on November 2'1, 2015

         earning $9.42 per hour. For safety precautions employees were prohibited from

         carrying or using cell phones while working. Ms. Charney did not wear a watch

         during her shifts, and relied upon a wall clock for accounting for time.

     9. For the length of her employment, Ms. Charney performed her duties competently.

         She did not receive any reprimands, either orally or in writing. Ms. Chamey received

         a pay increase at least once during her employment. Her performance was such that

         in or around April 2017, United appointed Ms. Charney as the Team Lead for

         Security in the Line Operations Safety Audit program. Ms. Chamey's duties in this

         role included performing daily safety audits and distributing and monitoring sharps,

         United's nomenclature for knives, in United's Denver based catering facility.

     10. On or about May 13, 2017, Ms. Charney interviewed for and was offered the

         position of Safety Coordinator in United's Catering Operations Building. The

         interview was conducted by the Supervisor of Safety for Catering Operations at

         United Airlines in Denver. This position would have come with a substantial

         increase in pay. Unfortunately, the finalized paperwork was continuously held off

         for months at a time, until Ms. Charney was unlawfully terminated.




                                               2
                                           Exhibit A
Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 3 of 12




     11. On August 7,2017, between 11:00 am. and 12:00 p.m., Ms. Charney presented the

        Safety Management System C.O.R.A. (Catering Operations Roll Out program) in

        the cafeteria with Kevin, another Safety Coordinator. The content of said

        presentation, ironically, was that employees should feel safe reporting unsafe and

        unsecure situations without fear of retaliation from United.

     12. At 12:00 p.m., Ms. Charney clocked out per her manager's instruction. At 1:00 p.m.,

        Ms. Charney clocked back in to work overtime, this being her sixth consecutive

        work day. Sometime between 12:30 p.m. and 3:00 p.m., Ms. Charney broke her left

        middle finger when she dropped a Safety Reward card (aka Gotcha Card) that she

        had awarded to an employee into the metal deposit box located outside of the Safety

        Office. It should be noted that no clock exists in the vicinity of the Safety Office,

        making exact time accounting difficult.

     13. The box was secured to a wall outside the office and was about six feet off the

        ground. Attempting to use the box in a normal manner, her finger got stuck between

        a metal wedge or lip that was perpendicular to the portal slot where cards were

        dropped, however due to defection in the box, she immediately felt pain in her finger

        when she removed her hand from the defective deposit box. Shortly after her injury,

        Ms. Charney went to speak with Ashlee, a United employee who was covering the

        Equipment Cage. Ms. Chamey asked Ashlee whether she thought it was a bad bruise

        or if Ms. Charney needed medical attention.

     14. Sometime before 3:00 p.m. on August 7, 2017, Ms. Charney told her manager, Brad

        Hock, about her injury. Mr. Hock took notes of their conversation. Ms. Charney

        proceeded to tell Mr. Hock exactly what happened and how she had reached into the



                                              3

                                          Exhibit A
Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 4 of 12




        metal box outside the Safety Office to insert a "gotcha card" and had gotten her

        finger stuck. Ms. Charney added that she thought she had simply bruised her finger

        but knew it was her responsibility to report any workplace injury. Mr. Hock

        concluded the discussion by telling Ms. Charney that he wasn't sure what he was

        supposed to do but would go to the Safety Office to find out. Ms. Charney, for her

        part, was instructed to return to the dock to continue work. Within thirty minutes,

        Mr. Hock returned to the dock and instructed Ms. Charney to report to the Safety

        Office and speak with Ken, another Safety Coordinator. Ms. Charney went to Safety

        Office and, when she arrived, showed Ken her finger and how she injured it. Ken

        handed Ms. Charney an incident report form and told her that she needed to

        document what happened and make three copies. Ms. Chantey returned to Mr.

        Hock's office to inform him what Ken had told her. Over the course of these

        conversations, Ms. Charney was never informed or advised to seek medical

        attention, simply to complete the forms and ensure they were submitted by the end

        of her shift.



     15. During the course of the afternoon of August 7, Ms. Charney showed her finger to

        several United colleagues, including Mr. Hock and the Maintenance Manager,

        Randy, and explained how she had injured her finger. At this time, Ms. Charney's

        finger was badly swollen and bruising. Ms. Charney worked the remainder of the

        work day and clocked out at 8:30 p.m. After her shift, she saw Paul Andrew, another

        Safety Coordinator who was covering the night shift. Mr. Andrew took pictures of

        Ms. Charney's injured finger and at this time strongly advised that Ms. Charney seek



                                             4
                                         Exhibit A
Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 5 of 12




         medical attention. He even offered to take her to the emergency room. Ms. Charney

         declined and told Paul that she wanted to go home but would seek medical attention

         following day.

      16. On August 7, 2017 at around 8:30 p.m., Ms. Charney filled out an Employee

         Statement Form, which states in full: I went to drop a Gotcha Card into the Gotcha

         Card Drop box outside of the Safety office when I accidently got my finger stuck

         when I pulled my hand away from the slot & the top of the box. Today, I kept ice on

         my finger. Tonight before leaving work my finger has gotten considerably more

         swollen and black & blue. I spoke w/Paul Andrew and he recommended that I get

         Paperwork from a manager tonight just in case I need to see a Dr. tomorrow."

     17. After speaking with Mr. Andrew, Ms. Charney spoke to a Varkay Pagnelli, Manager

         of Transportation and Thomas Ready to receive an On the Job Injury report (On)

         paperwork, which Mr. Ready completed for Ms. Charney. Ms. Charney told Mr.

         Andrew and Thomas Ready, Transportation Supervision, that she was unsure of the

         time of her injury due to the secure nature of the facility and lack of clocks within

         the vicinity of the injury. Thomas Ready told Ms. Charney to put a time down, with

         Mr. Ready telling Ms. Charney, "Just guess." Ms. Charney wrote, "August 7, 2017"

         for the date of her injury and wrote, "1320" for the time of her injury.

     18. The following morning, August 8, 2017, Ms. Charney went to the Concentra, the

         workers compensation provider for United Airlines, for examination. During her

         appointment Ms. Chamey's left hand was examined and X-rayed. The treating

         physician concluded that Ms. Charney's left middle finger was broken and put her

         finger in a splint. The physician did not list any restrictions since Ms. Charney's job



                                                5
                                            Exhibit A
Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 6 of 12




        did not have any duties that required heavy lifting, and Ms. Chamey thought she

        could work at without restrictions while protecting her finger.

     19. On August 10, 2017, Ms. Charney treated a second time with Concentra. The

        treating physician continued to provide care for Ms. Charney "nondisplaced fracture

        at the base of the distal phalanx without visualized dislocation or osseous lesion."

     20. On August 19, 2017, four days prior to meeting with Mr. Eget, Ms. Eckmen and Mr.

        Hock Ms. Charney witnessed a safety violation involving a Catering truck vehicle.

        Per the United Airlines Food Services Working Together Guidelines the Safety

        Policy states to report any conditions either verbally or in a written report. Ms.

        Charney provided a written report to the Transportation Department along with her

        Manager, Brad Hock in Security regarding the tortious conduct of a Catering truck

        in the Food Services outbound docks.

     21. On August 20, 2017 Ms. Charney was called into the Transportation Department

        where the Supervisor on duty reprimanded her for stating names on the Incident

        Report submitted on August 19th involving a Catering Services truck and United

        employees. She was instructed to remove the names of the participants and

        encouraged to reword the event specific to the near miss she had submitted in

        writing. Ms. Charney stated she would not remove names.

     22. On August 23, 2017, Mr. Hock approached Ms. Charney telling her that he needed

        to talk with her about her injury. Mr. Hock led Ms. Charney to a conference room

        where Susan Eckman, Safety Supervisor, and Ed Eget, Senior Manager of Human

        Resources were already seated. Mr. Eget told Ms. Charney that he needed to follow

        up regarding Ms. Charney's August 7, 2017 injury. Mr. Eget began by noting that



                                               6
                                          Exhibit A
Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 7 of 12




        Ms. Charney clocked in at 11:00 a.m. on August 7, 2017. Ms. Charney

        acknowledged that she did because she came in to help with the C.O.R.A. (Cafeteria

        Operating Reporting Application) presentation in the cafeteria. She added that Mr.

        Hock had instructed her to clock out after the presentation but to clock back in at

        1:00 p.m. as she was working overtime that day. Ms. Charney next explained how

        she had injured her left middle finger. Mr. Eget responded that he had reviewed the

        security footage and that the footage does not "show you anywhere near the Safety

        Box at 1:20 p.m. that afternoon. "How are we to believe that you came to work that

        day already injured?" Mr. Eget was telling Ms. Charney in no uncertain terms that

        he felt she was lying. Yet at 11:00 AM when Ms. Charney clocked in she was at the

        time clock with Mr. Hock and video surveillance above would reveal Ms. Charney

        had no injury to her hand when arriving to work.

     23. Ms. Charney told Mr. Eget that she had no reason to fake an injury and had no

        reason to misrepresent that her injury had occurred at work. Ms. Charney

        emphasized that she did not know the exact time of her injury but that it could have

        occurred within an hour or hour and a half of the time she wrote down on the

        Employee Statement Form. Messrs. Eget and Hock and Ms. Eckman told Ms.

        Charney that they were going to go back and review the footage and speak with Ms.

        Charney after they did so, which was punling considering no camera exists in the

        direct area where the injury occurred.

     24. About 30 minutes later, Mr. Hock brought Ms. Charney into his office and showed

        her about two minutes of security footage beginning at about 2:44 p.m. on August 7.

        That footage showed Ms. Charney not wearing a glove on her left hand. From the



                                                 7
                                          Exhibit A
Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 8 of 12




        footage, Ms. Chamey determined that she had injured her left middle finger before

        that time because she could not wear a glove with her finger bruised and swollen.

        However, the footage itself was inconclusive as to whether Ms. Charney had injured

        her left middle finger since there was no closeup of her left hand. Mr. Eget

        commented that from the footage "it doesn't look like you injured your left hand but

        that you injured your right hand because you were not wearing gloves and are biting

        your right hand." Ms. Chamey repeated that she had injured her left middle finger in

        the manner she had previously described, but that she simply did not know the exact

        time she got hurt. Ms. Chamey emphasized that she reported her injury to her

        manager, Mr. Hock, filled out an incident report describing what had happened, and

        treated with Concentra after her injury. She had no reason to falsify how her injury

        occurred.

     25. At the conclusion of the second discussion, Mr. Hock told Ms. Chamey that he, Mr.

        Eget, and Ms. Eckman needed to continue the investigation, and that Ms. Chamey

        would be placed on paid administrative leave until the investigation was completed.

        Ms. Chamey repeated that her finger is broken, that she broke her finger at work,

        and that not coincidently United moved the metal safety box and taped the inside of

        the safety box within a day after she reported her injury. Ms. Chamey also told Mr.

        Hock the cafeteria security footage would show that she didn't have any injuries to

        her left hand between 11:00 a.m. and 12:00 p.m.

     26. On the morning of September 5, 2017 Ms. Chamey received a phone call from

        Paula Reppas informing her that she needed to come in to "discuss her employment

        at United."



                                             8
                                         Exhibit A
Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 9 of 12




      27. On Septeniber 5, 2017, Ms. Reppas and Ms. Eckman met with Ms. Charney. Ms.

         Eckman began reading a letter stating that Ms. Charney was being terminated for

         "Falsifying an injury and not being truthful in an investigation."

      28. As a result of this investigation, which included a review of the video footage and

         Ms. Charney's written and verbal statements, United determined that Ms. Charney's

         injury did not happen like she said it happened, and that video footage revealed that

         she never placed a card in the box at the time she said the injury occurred.

      29. The letter further stated that an 'Thorough" investigation was done"." Inquiry into

         what efforts had been made in the investigation was met with a vague answer.

      30. While the first few sentences were being read off Ms. Reppas asked Ms. Charney if

         she was recording the meeting. Upon teaming that indeed she was recording the

         meeting Ms. Reppas informed Ms. Chamey that it was illegal to record the meeting

         and that if Ms. Charney would need to turn off the phone recording device or that

         the meeting was over. The meeting concluded at this time.



                                   FIRST CLAIM FOR RELIEF

     31. Plaintiff realleges and incorporates by reference paragraphs 1 through 30 as though

         fully set forth herein.

     32. Plaintiffs discharge contravenes a well-defined and clear mandate of public policy

         as set forth in the Colorado Constitution, Colorado statues, regulatory provisions,

         and/or the common law in that public policy encourages employees to report

         workplace injuries and avail themselves of the right and protections afforded by the




                                               9
                                           Exhibit A
Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 10 of 12




          Workers Compensation Act of Colorado, C.R.S. 8-40-101 to 8-47-209. See also

          Lathrop v Entenmann's Inc., 770 P2.d 1367. 1372 (Colo. App.1989).



      33. United Airlines discharge of Plaintiff for filing a worker's compensation claim is

          contrary to public policy and halms the general public. Colorado public policy, and

          specifically the Workers Compensation Act of Colorado, encourages employees to

          seek treatment for their work-related injuries by filing workers' compensation

          claims. By terminating Plaintiff's employment while still under medical care and in

          retaliation for filing a worker's compensation claim, Defendant violated a well-

          established Colorado public policy.

      34. United Airlines fired Plaintiff while still under medical care.

      35. United Airlines termination of Plaintiff was motivated by bad faith, malice and/or

         retaliation against Plaintiff for exercising a statutory right, performing an act that

         public policy encourages and/or for failing to perform an act that public policy

         condemns.

      36. As a direct and proximate result of United Airlines above described conduct,

         Plaintiff has suffered economic and non-economic damages, entitling her to an

         award of actual, compensatory, and consequential damages, including damages for

         emotional distress and mental anguish, in amounts to be proven at trial.



                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests the following relief:

         1. Judgement in Plaintiffs favor and against Defendant;



                                                10
                                             Exhibit A
Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 11 of 12




           2. Economic damages for lost past and future income, lost benefits of employment,

               reimbursement of expenses, and other damages sufficient to make Plaintiff

              whole from Defendant's conduct;

          3. Compensatory damages for emotional distress and mental anguish;

          4. Pre-and post judgement interest at the maximum rates allowed by law;

           5. Reasonable legal fees and costs;

          6. A letter of apology;

          7. A letter reversing "termination" as cause for losing employment at a company

              she expected to work at until retirement;

          8. All other legal or equitable 'relief to which Plaintiff is entitled.


    The Defendant is not in the military service of the United States. The Defendant is a private
   corporation.

   PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.


   WARNING: ALL FEES ARE NON-REFUNDABLE. IN SOME CASES, A
   REQUEST FOR A JURY TRIAL MAY BE DENIED PURSUANT TO LAW EVEN
   THOUGH A JURY FEE HAS BEEN PAID.




                          SPACE LEFT INTENTIONALLY BLANK




                                                  I1
                                              Exhibit A
Case 1:19-cv-01700-NYW Document 3 Filed 06/11/19 USDC Colorado Page 12 of 12




   Note: All Plaintiffs filing this complaint must sign unless the complaint is signed by an
   attorney.


   iy           f
   si   ature Plaintiff



    Signature of Attorney for Plaintiff (if applicable)

   21 60Stwit1crie+ 12-d                 COS, CO Sogzo
   Address(e ) of plaintiff(s)

    41q             '3331
   Telephone Number of Plaintiff




                                               VERIFICATION

   STATE OF COLORADO
                                                 SS.
   COUNTY OF         et ?asp
   I, Mary T. Charney, hereby certify that the contents of the foregoing are true and correct
   to the best of my knowledge and belief.

                                                                  0---046w7
                                                              Mary . Charney

   The foregoing was acknowledged before me this Igtay of May 2019.

   Witness my hand and official seal.

   My commission expires:         04/ (81 202D

            Charlotte Christen Hollinger
                                                              Notary Public
                  Notary Public
                State of Colorado
             Notary ID 20164014689
        My Commission Expires April 18, 2020




                                                       12
                                                  Exhibit A
